Citation Nr: 9934718	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-14 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neurosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Mark A. Venuti, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  This appeal arises from August 1995 and March 
1996 rating decisions of the Department of Veterans Affairs 
(VA), Buffalo, New York, regional office (RO).  

In June 1998, a hearing was held in Washington, D.C., before 
the Board of Veterans' Appeals (Board) member rendering this 
decision, who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1998).  

In September 1998, the Board issued a decision which held 
that new and material evidence had not been submitted to 
reopen the veteran's previously denied claims.  In a February 
1999 order, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") vacated 
the Board's decision and remanded the case for 
readjudication.


REMAND

The Board, by final decision dated in June 1979, denied 
service connection for a nervous disorder and ulcerative 
colitis.  A final Board decision dated in November 1982, 
found that service connection for ulcerative colitis remained 
denied.  The Board, by decision dated in July 1991, found 
that new and material evidence had not been submitted to 
reopen a claim to service connection for a psychiatric 
disorder.  To reopen the claims, the veteran must submit new 
and material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. 
Brown, 6 Vet. App. 523 (1994).  The Court has ordered that 
the veteran's claims be reconsidered under the Hodge 
criteria.

The November 1982 and July 1991 denials were based on the 
lack of objective medical evidence of a psychiatric disorder 
and chronic gastrointestinal disorder during the veteran's 
period of service to which current disabilities were causally 
related.  Relevant nonduplicative evidence received since the 
November 1982 and July 1991 denials consists of VA medical 
records dated in the 1970's, 1980's and 1990's showing 
treatments for ulcerative colitis and generalized anxiety 
disorder; and daily sick reports, morning reports, and 
hospital admission and disposition reports received from the 
National Personnel Records Center (NPRC) which indicate that 
the veteran was hospitalized in service with a diagnosis of 
pneumonia.  The veteran's representative has contended that 
the October 6, 1945, admission and disposition report of the 
veteran's hospitalization, while showing a typed diagnosis of 
pneumonia, may indicate that the veteran was also treated for 
anxiety neurosis, since "handwritten quotation marks" are 
present beneath that diagnosis of the serviceman listed above 
the veteran.  The Board notes that upon review of the record 
in question it is unclear as to whether the "handwritten 
quotation marks", which the representative apparently 
believes are meant as ditto marks, were present on the 
original record or only on the photocopy found in the claims 
folder.  Additionally, the representative has argued that an 
attempt should be made to obtain records of the veteran's 
hospitalization at the 83rd General Hospital and the 198th 
General Hospital during October 1945.  

Recently, in Elkins v. West, No. 97-1534 (U. S. Vet. App. 
Feb. 17, 1999) (en banc), the Court held that the two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), for reopening claims became a three-step process 
under the Federal Circuit's holding in Hodge, supra:  VA must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

In order to avoid any possible prejudice to the veteran, the 
Board is of the opinion that the case should be remanded to 
the RO for an initial determination under the Hodge standard.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  If the RO 
determines that a claim is reopened and is well-grounded, 
then any necessary development required by the duty to assist 
should be undertaken.

1.  The RO should consider whether 
the evidence submitted since the 
November 1982 and July 1991 Board 
decisions, including the October 6, 
1945, admission and disposition 
report of the veteran's 
hospitalization, is new and material 
and whether the claims should be 
reopened, considering the provisions 
of Hodge v. West, 155 F.3d 1356 
(1998) and Medearis v. West, U.S. 
Vet. App. No. 97-1704 (1998).

2.  If the RO determines that new 
and material evidence has been 
submitted such that a claim is 
reopened, then it must proceed to 
determine whether the claim is well 
grounded and, if so, fulfill the 
duty to assist and adjudicate the 
claim on its merits.

If a decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case and given a reasonable opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








